Exhibit 10.4

 

Execution Version

 



Security Agreement

 

This Security Agreement, dated as of October 1, 2014 (as the same may be
amended, supplemented and/or otherwise modified from time to time, this
“Agreement”), is executed by Intercloud Systems, Inc., a Delaware corporation
(“InterCloud”), and each other Person executing this Agreement under the heading
“Debtors” on the signature pages hereof (InterCloud and such other parties being
hereinafter referred to collectively as “Debtors” and individually as a
“Debtor”) in favor of White Oak Global Advisors, LLC, a Delaware limited
liability company, as Administrative Agent (“Secured Party”).

 

Recitals

 

A. Vaultlogix, LLC, a Delaware limited liability company (“Borrower”), the
entities from time to time party thereto as guarantors, the entities from time
to time party thereto as lenders (collectively, “Lenders”) and Administrative
Agent have entered into are or are in the process of entering into that certain
Loan and Security Agreement, dated as of the date hereof (as the same may be
amended, supplemented and/or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Lenders have agreed to make certain financial
accommodations to Borrower from time to time on the terms and subject to the
conditions set forth therein. Each term used herein that is defined in the New
York Uniform Commercial Code (as amended from time to time, the “UCC”) but is
not separately defined herein has the meaning set forth in the UCC; subject to
the foregoing, each capitalized term used but not otherwise defined herein has
the meaning ascribed thereto in the Loan Agreement. In addition, the rules of
construction set forth in Section 1.2 of the Loan Agreement shall apply as if
fully set forth herein, mutatis mutandis.

 

B. InterCloud has entered into or is in the process of entering into that
certain Continuing Guaranty, dated as of the date hereof (as the same may be
amended, supplemented and/or otherwise modified from time to time, the
“Guaranty”) in favor of Secured Party, pursuant to which InterCloud guarantied
the obligations of Borrower under the Loan Agreement.

 

C. As an inducement to Lenders to provide such financial accommodations to
Borrower pursuant to the terms of the Loan Agreement, subject to the terms and
conditions set forth therein, Debtors have agreed to provide to Administrative
Agent for the benefit of Lenders, this Agreement. InterCloud, as the sole member
of Borrower, will receive a direct and substantial benefit from such financial
accommodations. The execution and delivery of this Agreement is among the
conditions to Lenders’ and Administrative Agent’s obligations under the Loan
Agreement.

 

Agreement

 

Now, Therefore, in consideration of the above recitals and for other valuable
consideration, the receipt and sufficiency of which Debtors hereby acknowledge,
Debtors hereby agree as follows:

 



Section 1. Grant of security interests.



 

As collateral security for the Secured Obligations (as hereinafter defined),
each Debtor hereby grants to Secured Party a lien on and security interest in,
and right of set-off against, and acknowledges and agrees that Secured Party has
and shall continue to have a continuing lien on and security interest in, and
right of set-off against, all right, title, and interest, whether now owned or
existing or hereafter created, acquired or arising (or in which such Debtor has
rights or the power to transfer rights to a secured party), in, to or upon all
Chattel Paper, Collateral Accounts, commercial tort claims, Documents,
Equipment, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Permits, Supporting Obligations, Books and
Records, and all other assets of such Loan Party and all Proceeds (in whatever
form or nature) of the foregoing; all of the foregoing shall be referred to
herein as “Collateral”; provided that, notwithstanding the foregoing,
“Collateral” shall not include Excluded Property of any such Debtor. For the
purposes of this Agreement, “Excluded Property” shall also include all Accounts
of the Debtors (and all Proceeds thereof) and all Equity Interests of the
Debtors in AW Solutions Puerto Rico, LLC and ADEX Puerto Rico LLC (and all
Proceeds thereof).

 



 

 

 

Section 2. Obligations secured.

 

The obligations secured hereby (the “Secured Obligations”) are the payment and
performance of all present and future Obligations (including all Indebtedness)
of Debtors to Secured Party arising under or pursuant to the Loan Agreement,
this Agreement and/or any or all of the other Loan Documents, and whether or not
evidenced by an authenticated record. As used herein, the word “Indebtedness” is
used herein in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of Debtors, previously, now or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, direct or indirect, absolute or contingent, liquidated
or unliquidated, determined or undetermined, and whether Debtors may be liable
individually or jointly, or whether recovery upon such Indebtedness may be or
hereafter become unenforceable.

 

Section 3. Termination.

 

This Agreement will terminate upon either (i) the payment and performance in
full of all Secured Obligations (other than unasserted contingent
indemnification obligations), including the payment of all Secured Obligations
existing or committed by Secured Party at the time Secured Party receives
written notice from Debtors of the termination of this Agreement or (ii) the
satisfaction of the conditions for the release of Secured Party’s Lien in the
Collateral as described in Section 2.12(a) of the Loan Agreement.

 

Section 4. Obligations Of Secured Party.

 

Secured Party has no obligation to make any loans or other financial
accommodations hereunder. Any money received by Secured Party in respect of the
Collateral may be deposited, at Secured Party’s option, into a non-interest
bearing account over which Debtors shall have no control, and the same shall,
for all purposes, be deemed Collateral hereunder.

 



2

 

 

Section 5. Representations And Warranties Of Debtors.

 

Each Debtor represents and warrants to Secured Party that: (a) such Debtor’s
legal name is exactly as set forth on the first page of this Agreement (or in
the case of any Debtor other than InterCloud on the signature pages hereto), and
such Debtor is duly organized and registered under the laws of the State of its
organization; (b) such Debtor has not transacted business at any time during the
immediately preceding five-year period and does not currently transact business,
under any other legal names or trade names other than the prior legal names or
trade names (if any) set forth on Schedule A hereto; (c) such Debtor has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (d) such Debtor has
good title to all of the personal property maintained as being owned by it,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (e) such Debtor has
the right to grant a security interest in that portion of the Collateral
(including all Proceeds) in which it has an interest; (f) all Collateral
(including all Proceeds) is genuine, free from Liens, adverse claims, setoffs,
default, prepayment, defenses and conditions precedent of any kind or character,
other than Permitted Liens of the type described in Section 7.01(a) through
Section 7.01(n) of the Loan Agreement (herein, “Permitted Liens”), and claims or
defenses arising in the ordinary course of business; (g) where the Collateral
consists of rights to payment, all such rights to payment comply in all material
respects with all applicable laws concerning form, content and manner of
preparation and execution, and to Debtors’ knowledge all Persons appearing to be
obligated thereon have authority and capacity to contract and are bound as they
appear to be; (h) where the Collateral consists of equipment, such Debtor is not
in the business of selling goods of the kind included within such Collateral,
and such Debtor acknowledges that no sale of such Collateral, including any such
Collateral which such Debtor may deem to be surplus, has been or shall be
consented to or acquiesced in by Secured Party, except as specifically set forth
in writing by Secured Party or as permitted under the Loan Documents; (i) all
statements of fact contained herein are true and complete in all material
respects; and (j) no financing statement under the UCC covering any of the
Collateral, and naming any secured party other than Secured Party, is on file in
any public office.

 

Section 6. Covenants Of Debtors.

 

(a)       Debtors agree in general in accordance with and subject to the terms
of the Loan Agreement that are otherwise applicable to Borrower and its
Subsidiaries: (i) to pay all Secured Obligations when due; (ii) to pay all costs
and expenses, including reasonable attorneys’ fees, incurred by Secured Party in
the perfection, preservation, realization, enforcement and exercise of its
rights, powers and remedies hereunder; (iii) to permit Secured Party to exercise
its powers hereunder and under applicable law; (iv) to execute and deliver such
documents as Secured Party deems reasonably necessary to create, perfect and
continue the security interests and Liens contemplated hereby; and (v) not to
change any Debtor’s jurisdiction of organization or the places where such Debtor
keeps any material portion of the tangible Collateral without first giving
Secured Party thirty (30) days prior written notice (in accordance with the
notice provisions of the Loan Agreement) of the new jurisdiction or the address
to which such Debtor is moving the same.

 

(b)       Debtors agree with regard to the Collateral, in accordance with and
subject to the terms of the Loan Agreement that are otherwise applicable to
Borrower and its Subsidiaries or unless otherwise expressly permitted in writing
by Secured Party: (i) where applicable, to operate the Collateral in material
compliance with all applicable statutes, rules and regulations relating to the
use and control thereof, and not to use any Collateral for any unlawful purpose
or in any way that would void any insurance required to be carried in connection
therewith; (ii) except for Permitted Liens, not to permit any lien on the
Collateral, including Liens arising from repairs to or storage of the
Collateral, except in favor of Secured Party; (iii) not to sell, hypothecate or
otherwise dispose of any of the Collateral or any interest therein, other than
Dispositions of the type permitted to be made by Borrower or its Subsidiaries
pursuant to the terms of the Loan Agreement; (iv) to permit Secured Party to
inspect the Collateral at any reasonable time upon reasonable prior notice; (v)
to keep, in accordance with GAAP, complete and accurate records regarding all
Collateral and to permit Secured Party to inspect the same and make copies
thereof at any reasonable time upon reasonable prior notice; (vi) if requested
by Secured Party upon the occurrence and during the continuation of an Event of
Default, to receive and use reasonable diligence to collect Collateral
consisting of accounts and other rights to payment and Proceeds, in trust and as
the property of Secured Party, and to immediately endorse as appropriate and
deliver such Collateral to Secured Party daily in the exact form in which they
are received, together with a collection report in form reasonably satisfactory
to Secured Party; (vii) from time to time, when requested by Secured Party, to
prepare and deliver to Secured Party a schedule of all Collateral subject to
this Agreement; and (viii) in the event Secured Party elects to receive payments
of rights to payment or Proceeds hereunder, to pay all expenses incurred by
Secured Party in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto.

 



3

 

 

(c)       Debtors agree that so long as any Secured Obligations remain
outstanding, Debtors shall not create, incur, allow, or suffer any Lien on any
Collateral other than Permitted Liens.

 

Section 7. Powers Of Secured Party.

 

Each Debtor appoints Secured Party as its true attorney-in-fact to perform any
of the following powers, (which, being coupled with an interest, are
irrevocable) until termination of this Agreement and may be exercised from time
to time by Secured Party’s officers and employees, or any of them, whether or
not a Default or an Event of Default exists (except as otherwise expressly
provided herein): (a) during the existence of an Event of Default, to perform
any obligation of such Debtor hereunder in such Debtor’s name or otherwise; (b)
during the existence of an Event of Default, to give notice of Secured Party’s
rights in the Collateral and to enforce the same and make extension agreements
with respect thereto; (c) to enter onto each and every Debtor’s premises in
inspecting the Collateral subject, unless an Event of Default exists, to prior
reasonable notice under the circumstances as required by the Loan Agreement
otherwise applicable to Borrower and its Subsidiaries; (d) during the existence
of an Event of Default, to release Persons liable on rights to payment and
Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (e) to release the security interests granted hereunder;
(f) during the existence of an Event of Default, to resort to security in any
order; (g) to prepare, execute, file, record or deliver notes, assignments,
schedules, designation statements, financing statements, continuation
statements, termination statements, statements of assignment, applications for
registration or like papers to perfect, preserve or release Secured Party’s
interest in the Collateral; (h) during the existence of an Event of Default, to
receive, open and read mail addressed to any Debtor; (i) during the existence of
an Event of Default, to take cash, instruments for the payment of money and
other property to which Secured Party is entitled; (j) to verify facts
concerning the Collateral by inquiry of obligors thereon, or otherwise, in its
own name or in the name of the applicable Debtor; (k) during the existence of an
Event of Default, to endorse, collect, deliver and receive payment under
instruments for the payment of money; (l) during the existence of an Event of
Default, to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Secured Obligations; (m) during the existence of an Event of Default, to
prepare, adjust, execute, deliver and receive payment under insurance claims,
and to collect and receive payment of and endorse any instrument in payment of
loss or returned premiums or any other insurance refund or return, and to apply
such amounts received by Secured Party, at Secured Party’s sole and reasonable
determination, toward repayment of the Secured Obligations or, where
appropriate, replacement of Collateral; (n) during the existence of an Event of
Default, to preserve or release the interest evidenced by chattel paper to which
Secured Party is entitled hereunder and to endorse and deliver evidences of
title incidental thereto; (o) during the existence of an Event of Default, to
exercise all rights, powers and remedies which Debtors (or any of them) would
have, but for this Agreement, with respect to all Collateral subject hereto; and
(p) to do all acts and things and execute all documents in the name of Debtors,
or any Debtor or otherwise, reasonably deemed by Secured Party as necessary,
proper and convenient in connection with the preservation, perfection or, during
the existence of an Event of Default, enforcement of its rights hereunder.

 



4

 

 

Section 8. Payment Of Premiums, Taxes, Charges, Liens And Assessments.

 

If any Debtor fails to make any payment (a) required by Section 6.04 of the Loan
Agreement (as if such Debtor were bound by the provisions of Section 6.04) or
(b) necessary to maintain any insurance required by Section 6.07 of the Loan
Agreement (as if such Debtor were bound by the provisions of Section 6.07),
Secured Party may (so long as Secured Party determines in good faith, but
otherwise in its sole discretion, the legality, validity and amount thereof), at
its option, make such payment. Any such payment made by Secured Party shall be
an obligation of Debtors, due and payable immediately upon demand, together with
interest at the Default Rate, and shall be secured by the Collateral, subject to
all terms and conditions of this Agreement.

 

Section 9. Debtors’ Waivers.

 

Subject to applicable law, each Debtor waives any right to require Secured Party
to: (a) proceed against any Debtor or any other Person (including any
Guarantor); (b) marshal assets or proceed against or exhaust any security held
from such Debtor or any other Person (including any Guarantor); (c) give notice
of the terms, time and place of any public or private sale of personal property
security held from such Debtor or any other Person (including any Guarantor), or
otherwise comply with the provisions of Section 9610 or 9615 of the UCC; (d)
take any action or pursue any other remedy in Secured Party’s power; or (e) make
any presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of Obligations of such Debtor, any other Debtor or
any other Person (including any Guarantor) held by Secured Party as security
for, or which constitute in whole or in part the Indebtedness of such Debtor
secured hereunder, or in connection with the creation of new or additional
Indebtedness of such Debtor, any other Debtor or any other Person (including any
Guarantor).

 

Section 10. Authorizations To Secured Party.

 

Each Debtor authorizes Secured Party in accordance with and subject to the terms
of the Loan Agreement that are otherwise applicable to Borrower and its
Subsidiaries, either before or after revocation hereof, without notice to or
demand on any Debtor, and without affecting any Debtor’s liability hereunder,
from time to time to: (a) during the existence of an Event of Default and
subject to applicable law, apply the Collateral and direct the order or manner
of sale thereof, including a non-judicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Secured Party in its
discretion may determine; and (b) release or substitute any one or more of the
endorsers or guarantors (including any Guarantors) of the Obligations, or any
portion thereof, or any other party to the Loan Documents.

 

Section 11. Events Of Default.

 

It shall be an “Event of Default” hereunder if any Event of Default shall occur
and be continuing, subject to any applicable cure period.

 



5

 

 

Section 12. Remedies.

 

During the existence of any Event of Default, Secured Party shall have in
accordance with the provisions of the Loan Agreement the right to declare
immediately due and payable all or any Secured Obligations (to the extent any
such Secured Obligations did not, pursuant to the terms of the Loan Agreement or
otherwise, automatically become due and payable upon the occurrence of such
Event of Default) and to terminate any commitments of Secured Party to make
loans or otherwise extend credit to Borrower (to the extent any such
commitment(s) did not automatically terminate upon the occurrence of such Event
of Default). Secured Party shall have all other rights, powers, privileges and
remedies granted to a secured party under the UCC or otherwise provided by law,
including the right to contact all Persons obligated to any Debtor on or with
respect to any Collateral and to instruct such Persons to deliver all Collateral
directly to Secured Party. All rights, powers, privileges and remedies of
Secured Party shall be cumulative. No delay, failure or discontinuance of
Secured Party in exercising any right, power, privilege or remedy hereunder
shall affect or operate as a waiver of such right, power, privilege or remedy;
nor shall any single or partial exercise of any such right, power, privilege or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power, privilege or remedy. Any waiver,
permit, consent or approval of any kind by Secured Party of any default
hereunder, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. During
the existence of an Event of Default: (a) each Debtor will deliver to Secured
Party from time to time, as requested by Secured Party, current lists of all
Collateral (including all Proceeds); (b) no Debtor will dispose of any
Collateral in contravention of the terms of the Loan Agreement as if such
provisions were applicable to such Debtor, except on terms approved in advance
in writing by Secured Party; (c) at Secured Party’s request, each Debtor will
assemble and deliver all tangible personal property Collateral, and all books
and records pertaining thereto, to Secured Party at a reasonably convenient
place designated by Secured Party; and (d) Secured Party may, without notice to
Debtors, enter onto any Debtor’s premises and take possession of Collateral. It
is agreed that public or private sales, for cash or on credit, to a wholesaler
or retailer or investor, or user of property of the types subject to this
Agreement, or public auction, are all commercially reasonable since differences
in the sales prices generally realized in the different kinds of sales are
ordinarily offset by the differences in the costs and credit risks of such
sales.

 

Section 13. Disposition Of Collateral.

 

At any time that any Event of Default has occurred and is continuing, Secured
Party may transfer any Collateral into the name of Secured Party for the benefit
of Lenders or a third party as the Uniform Commercial Code permits. Any proceeds
of any sale or other disposition of the Collateral, or any part thereof, may be
applied by Secured Party to the payment of expenses incurred by Secured Party in
connection with the foregoing, including reasonable attorneys’ fees, and the
balance of such proceeds may be applied by Secured Party toward the payment of
the Secured Obligations in accordance with the Loan Agreement.

 

Section 14. Costs, Expenses And Attorneys’ Fees.

 

Each of the parties hereto hereby agrees that Section 10.04 of the Loan
Agreement is hereby made applicable to this Agreement hereto and agrees that
such provisions are incorporated herein, mutatis mutandis.

 



6

 

 

Section 15. General Provisions.

 

Presentment, protest, notice of protest, notice of dishonor and notice of
nonpayment are waived with respect to any Proceeds to which Secured Party is
entitled hereunder; any right to direct the application of payments or security
for any of the Secured Obligations and any right to require proceedings against
others or to require exhaustion of security are waived; and consent to
extensions, forbearances or alterations of the terms of any of the Secured
Obligations, the release or substitution of security, and the release of
guarantors is given subject to this Agreement, provided that in each instance
Secured Party believes in good faith that the action in question is commercially
reasonable in that it does not unreasonably increase the risk of nonpayment of
the Secured Obligations to which the action applies. Each Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Debtor or all personal property of such Debtor or words of similar effect, in
each case excepting therefrom the assets and properties described in the last
sentence of Section 1, regardless of whether any particular asset included in
the Collateral falls within the scope of Article 9 of the UCC, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether such Debtor is an organization, the type of organization and any
organization identification number issued to such Debtor. Each Debtor also
ratifies its authorization for Secured Party to have filed in any Uniform
Commercial Code jurisdiction any like financing statements or amendments thereto
if filed prior to the date hereof.

 

Section 16. Notices.

 

All notices or demands of any kind hereunder shall be served upon the parties in
accordance with Section 10.02 of the Loan Agreement.

 

Section 17. Successors And Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto.

 

Section 18. Governing Law; Jurisdiction; Etc.

 

(a) This Agreement Shall Be Governed By, And Construed In Accordance With, The
Laws Of The State Of New York Without Regard To Principles Of Conflicts Of Law
(other Than Section 5-1401 And Section 5-1402 Of The New York General
Obligations Law).

 

(b) Each Party Hereto Irrevocably And Unconditionally Submits, For Itself And
Its Property, To The Nonexclusive Jurisdiction Of The Courts Of The Supreme
Court Of The State Of New York Sitting In New York County In The Borough Of
Manhattan And Of The United States District Court For The Southern District Of
New York, And Any Appellate Court From Any Thereof, In Any Action Or Proceeding
Arising Out Of Or Relating To This Agreement Or Any Other Loan Document To Which
Each Is A Party, Or For Recognition Or Enforcement Of Any Judgment, And Each Of
The Parties Hereto Irrevocably And Unconditionally Agrees That All Claims In
Respect Of Any Such Action Or Proceeding May Be Heard And Determined In Such
State Courts Or, To The Fullest Extent Permitted By Applicable Law, In Such
Federal Courts. Each Of The Parties Hereto Agrees That A Final Judgment In Any
Such Action Or Proceeding Shall Be Conclusive And May Be Enforced In Other
Jurisdictions By Suit On The Judgment Or In Any Other Manner Provided By Law.
Nothing In This Agreement Or In Any Other Loan Document Shall Affect Any Right
That Administrative Agent Or Any Lender May Otherwise Have To Bring Any Action
Or Proceeding Relating To This Agreement Or Any Other Loan Document Against Any
Loan Party Or Any Of Its Properties In The Courts Of Any Other Jurisdiction.

 



7

 

 

(c) Each Party Hereto Irrevocably And Unconditionally Waives, To The Maximum
Extent Permitted By Applicable Law, Any Objection That It May Now Or Hereafter
Have To The Laying Of Venue Of Any Action Or Proceeding Arising Out Of Or
Relating To This Agreement Or Any Other Loan Document In Any Court Referred To
In Subsection (b) Of This Section 18. Each Of The Parties Hereto Hereby
Irrevocably Waives, To The Maximum Extent Permitted By Applicable Law, The
Defense Of An Inconvenient Forum To The Maintenance Of Such Action Or Proceeding
In Any Such Court.

 

(d) Each Party Hereto Irrevocably Consents To Service Of Process In The Manner
Provided For Notices In Section 16. Nothing In This Agreement Will Affect The
Right Of Any Party Hereto To Serve Process In Any Other Manner Permitted By
Applicable Law.

 

Section 19. Waiver Of Jury Trial.

 

To The Maximum Extent Permitted By Applicable Law, Each Of The Parties Hereto
Hereby Waives Its Right To A Jury Trial Of Any Claim.

 

Section 20. Severability Of Provisions.

 

If any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or any remaining provisions of this Agreement.

 

[signature Page Follows.]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered by their respective duly authorized persons as of
the date first written above.

 



  Debtor:       InterCloud Systems, Inc.,
a Delaware corporation       By: /s/ Mark Munro   Name: Mark Munro   Title: CEO

 

Security Agreement

 

9

 

 







Accepted and agreed:         White Oak Global Advisors, LLC,
as Administrative Agent         By: /s/ Barbara J.S. McKee   Name: Barbara J.S.
McKee   Title: Managing Member  

 

Security Agreement

 

 

 



10



--------------------------------------------------------------------------------

 